PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dermavant Sciences GmbH
Application No. 16/682,485
Filed: 13 Nov 2019
For: USE OF TAPINAROF FOR THE TREATMENT OF ATOPIC DERMATITIS
Attorney Docket No. 143989.004001
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78, filed February 22, 2022, which is properly treated as a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the concurrently filed corrected Application Data Sheet (ADS). 
	
The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is GRANTED.

A petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


With the instant petition, Petitioner has paid the $2100 petition fee, filed the references required by 35 U.S.C. §§ 119(e) and 120 in a corrected ADS, and made a statement of unintentional delay.  As such, all the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 119(e) and § 120 is accepted as being unintentionally delayed.

The instant petition requires a statement that “the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional”.  The statement provided in the instant petition differs from the required statement.  Nevertheless, the statement is being construed as the required statement.  Petitioner must notify the Office if this construal is not correct.
Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 
CFR §§1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-
filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to Group Art Unit 1624 for consideration of the Amendment filed January 18, 2022.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl: Corrected Filing Receipt